Citation Nr: 9929113	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-30 958	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a cervical spine fracture, currently 
rated 20 percent disabling.  

2.  Entitlement to increased ratings for the service-
connected chondromalacia patella and arthritis of the right 
knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to increased ratings for the service-
connected chondromalacia patella and arthritis of the left 
knee, currently evaluated as 20 percent disabling.  

4.  Entitlement to increased ratings for the service-
connected residuals of a pelvic fracture with left sacro-
iliac joint arthritis, each rated 20 percent disabling.  

5.  Entitlement to increased ratings for the service-
connected residuals of a pelvic fracture with right sacro-
iliac joint arthritis, each rated 20 percent disabling.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 and subsequent rating decisions 
by the RO.  

The veteran, at his a hearing before a hearing officer at the 
RO in September 1997, withdrew his appeal regarding 
entitlement to service connection for gastrointestinal 
bleeding as secondary to ingestion of medication for service-
connected disabilities.  

The veteran asserted that he is entitled to service 
connection for a low back disability.  As the issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  


REMAND

Initially, the Board notes that the veteran's claims for 
increased ratings and a total rating based on individual 
unemployability due to service-connected disability are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999).  This finding is based on the veteran's 
evidentiary assertion that his service-connected disabilities 
have increased in severity and prevent working.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claims pursuant to 38 U.S.C.A. § 5107(a).  
The duty to assist also includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

The examinations currently of record fail to address whether 
the veteran's service-connected disabilities warrant 
compensation for functional loss due to pain or weakness, 
fatigability, incoordination or pain on movement of a joint.  
As such, the RO must address the applicability of 38 C.F.R. § 
4.40 (1999) regarding functional loss due to pain and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

It is essential that the examinations on which ratings are 
based adequately portray the anatomical damage and the 
functional loss, with respect to excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  With any form 
of arthritis, the provisions of 38 C.F.R. § 4.59 (1999), as 
they pertain to painful motion, must also be specifically 
addressed by the examiner.  Hicks v. Brown, 8 Vet. App. 417 
(1995).  

The Board finds that the VA examinations conducted to date 
are inadequate for evaluation purposes because they do not 
include sufficient detail for rating the disabilities at 
issue and further examination should be conducted on remand.  
38 C.F.R. § 4.2 (1998).  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to these claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Inasmuch as appellate consideration of the issue regarding 
increased ratings for the veteran's service-connected 
disabilities are deferred, pending completion of the 
additional development described below, consideration of the 
issue concerning a total compensation rating based on 
individual unemployability by the Board at this time would be 
premature; accordingly, appellate consideration of that issue 
is also deferred.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any service-connected 
condition since September 1997.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
cervical spine, bilateral knee and 
bilateral hip disability.  All indicated 
testing in this regard should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should report detailed findings and 
describe fully the extent to which the 
service-connected disabilities cause 
functional limitation, to include 
objective evidence of limitation of 
motion due to pain; and to make specific 
findings as to whether there is any 
evidence of swelling, deformity or 
atrophy.  A complete rationale for all 
opinions expressed must be provided in 
this regard.  In addition, the examiner 
should opine whether the veteran's 
service-connected disabilities, standing 
alone, preclude employment.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


